DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 11/22/2021, with respect to Double Patenting rejection have been fully considered and are persuasive.  The Double Patenting rejection of claims 1, 3, 4, 6, 9, 11, 12, 14, and 17-26 has been withdrawn. 
Applicant’s arguments, see Remark, filed 11/22/2021, with respect to 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 3, 4, 6, 9, 11, 12, 14, and 17-26 has been withdrawn

Allowable Subject Matter
Claims 1, 3, 4, 6, 9, 11, 12, 14, and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest receiving, from the network, a radio resource control (RRC) connection release message comprising an uplink resource configuration, wherein the uplink resource configuration comprises information for the at least one periodic uplink resource and information for a validity duration during which a transmission using the at least one periodic uplink resource is valid; performing the transmission using the at least one periodic uplink resource to the network during the validity duration in conjunction with other limitations in independent claims 1 and 9.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al (US Pub. No. 2018/0199225) discloses communication system for Internet of Things (IoT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466